Citation Nr: 1732402	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral vision disabilities.

4.  Entitlement to a higher initial evaluation for ankyloses of 5th right finger. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, and F.B.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1999.  

This appeal arises before the Board of Veterans' Appeals (Board) from August 2010, February 2011, and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2015, the Veteran and his witnesses testified before the undersigned Veterans' Law Judge (VLJ).  The transcript of this hearing has been associated with the Veteran's claims file.  

The appeal was remanded in December 2015 for further development.  

During the pendency of this appeal, the AOJ granted the claim for service connection for sleep apnea in a July 2016 rating decision.  Therefore the claim for service connection for sleep apnea has been resolved and is not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 1997); see also 38 C.F.R. § 20.200 (2016).  

Also during the pendency of this appeal, the Veteran timely perfected his appeal as to his claim for a higher initial evaluation for ankyloses of the 5th right finger. 

The issues have thus been recharacterized as reflected on the front page of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded in December 2015 for further development, to include clarification of medical opinions provided in August 2010 and October 2010 by VA examiners concerning, respectively, the etiology of the claimed hypertension and bilateral hearing loss.  A new examination with opinion was further directed for the claimed bilateral vision disabilities, as the October 2010 VA examination failed to provide one for the diagnosed retinal hemorrhage of the left eye.

The claims file is now again before the Board.  However, remand is again required for the following reasons.  

The Veteran testified in July 2015 that he received treatment for his claimed conditions after his separation from active service, which was in January 1999.  The record shows the Veteran first filed a claim in 1999 for VA benefits while living in Arkansas.  In his 2010 claim he noted he had initially filed from Arkansas and requested transfer of his file.  He stated he had lived in Texas for about 10 years.  Still, the earliest treatment records obtained from the VA Medical system in Texas are dated in 2003.  A search for VA treatment records in the Arkansas VA Medical system must be made since, if found, these records could potentially provide evidence that would support a continuity of treatment from discharge to the present for some of the claimed disabilities.

Finally, as above noted, the Veteran perfected his appeal as to the issue of a higher initial evaluation for the service-connected 5th right finger ankyloses.  In August 2017, the AOJ provided the Veteran additional VA examination for this disability.  However, a supplemental statement of the case has not yet been issued.  This must be done.  See 38 C.F.R. § 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Make all efforts to obtain and associate with the claims file any and all outstanding VA treatment records from the Veteran's discharge from active duty in January 1999 to 2003 from the VA medical systems in Arkansas, and any other VA medical system the Veteran may identify.  Also obtain current VA treatment records dated from July 2017 to the present.  Ask the Veteran and his representative for assistance as necessary.  Document all actions taken and responses received.  Archived records should be requested.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




